It is a general principle, that whenever documents or books of a public nature would of themselves be evidence if produced, their contents may be proved by immediate copies, duly verified (Forsaith v. Clark, 21 N.H. 409,419); and when the proof may be by a copy, an examined copy, duly made and sworn to by any competent witness, or a copy certified by the officer having legal custody of the book or document, is alike admissible. Whitehouse v. Bickford, 29 N.H. 471; State v. Lynde, 77 Me. 561; 1 Gr. Ev., s. 485; Best Ev. (Morgan's ed.) ss. 485, 486; 1 Stark. Ev. (3d ed.) 226; Abb. Tr. Ev. 50.
No objection appearing to the competency of Chase as a witness the copy of the record made and sworn to by him was properly admitted.
Exceptions overruled.
CLARK, J., did not sit: the others concurred. *Page 267